DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Claim Status
Claims 1, 11, 13-14, 20, 22 and 24 (Currently Amended)
Claims 2-10, 15-19, 21, 23 (Original)
Claim 12 (Canceled)

Allowable Subject Matter
Claims 1-11 and 13-24 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “each APLM of said plurality of APLMs comprising:
a plurality of switching devices comprising a first switching device and a second switching device being coupled to each other in electrical and an antiparallel diode being coupled in electrical parallel to each of the first switching devices and each of the second switching devices; and
at least one first-type energy storage device (ESD) of a plurality of first-type energy storage devices (ESDs) being coupled in electrical parallel with a series connection of said first switching device and said second switching device, said at least one first-type ESD configured to induce a first direct current (DC) voltage;
a plurality of relays including a plurality of first relays and a plurality of second relays corresponding to the plurality of first-type ESDs wherein for each APLM, a first relay of the plurality of first relays is coupled to a first terminal of said at least one first-type ESD proximate said first switching device and a second relay of the plurality of second relays is coupled to a second terminal of said at least one first-type ESD proximate said second switching device;
a switching controller coupled to the plurality of switching devices and coupled to the plurality of relays and configured to facilitate determination of an operational status and switching status of each APLM of the plurality of APLMs by establishing a plurality of switching states including switching states of the plurality of switching devices and switching states of the plurality of relays in response to the operational status of each APLM of the plurality of APLMs; and
a charge controller coupled to at least one APLM of said plurality of APLMs via said first relay and said second relay, said charge controller further coupled to the switching controller and at least one of an electrical power source and a at least one charge control signal from the switching controller and to alternately charge and discharge said at least one first-type ESD of at least one respective APLM of the plurality of APLMs in response to the switching states of the plurality of switching devices and the plurality of relays, having a non-functional status to a voltage less than a first DC voltage by a predetermined amount to thereby replace the at least one respective APLM having a non- functional status with at least one replacement APLM having a functional status.”, in combination with all other elements recited in claim 1.
Claims 2-11 and 13 are also allowed as they further limit allowed claim 1.
Regarding claim 14, prior arts do not suggest or teach, among other claimed allowable features, “each APLM of the plurality of APLMs including a plurality of relays including
a plurality of first relays and a plurality of second relays corresponding to a plurality of first-type ESDs, a plurality of switching devices coupled in electrical series and an antiparallel diode being coupled in electrical parallel with the plurality of switching devices, and at least one first-type energy storage device (ESD) of the plurality of first-type energy storage devices (ESDs) being coupled in electrical parallel with a series connection of the plurality of switching devices, the at least one first-type ESD configured to induce a first direct current (DC) voltage,
wherein for each APLM, a first relay of the plurality of first relays is coupled to a first terminal of the at least one first-type ESD proximate a first switching device of the plurality of switching devices and a second relay of the plurality of second relays is 
determining, with a sensor coupled to the plurality of switching devices, an operational status of at least one APLM of the plurality of APLMs, the operational status including a functional status and a non-functional status;
establishing, with a switching controller coupled to the sensor and to the plurality of switching devices and to the plurality of relays, a plurality of switching states including
switching states of the plurality of switching devices and switching states of the plurality of relays in response to the operational status;
discharging, with a charge controller coupled to the switching controller and to a discharge circuit and the plurality of relays, the at least one first-type ESD of at least one respective APLM of the plurality of APLMs having the non-functional status to a voltage less than the first DC voltage by a predetermined amount the charge controller coupled to the at least one respective APLM via the first relay and the second relay; and
replacing the at least one respective APLM having the non-functional status with at least one replacement APLM having the functional status.”, in combination with all other elements recited in claim 14.
Claims 15-23 are also allowed as they further limit allowed claim 14.
Regarding claim 24, prior arts do not suggest or teach, among other claimed allowable features, “each APLM of the plurality of APLMs including a plurality of switching coupled in electrical series and an antiparallel diode being coupled in electrical parallel with the plurality of switching devices, a plurality of relays including a plurality of first relays and a plurality of second relays corresponding to a plurality of first-type ESDs, and at least one first-type energy storage device (ESD) of the plurality of first-type ESDs coupled in electrical parallel with a series connection of the plurality of switching devices, 
wherein for each APLM, a first relay of the plurality of first relays coupled to a first terminal of the at least one first-type ESD proximate a first switching device of the plurality of switching devices and a second relay of the plurality of second relays coupled to a second terminal of the at least one first-type ESD proximate a second switching device of the plurality of switching devices;
coupling a charge controller to a switching controller, to the first relay and the second relay of the plurality of relays and to at least one of an electrical power source and a discharge circuit; coupling at least one second-type ESD in electrical parallel with the plurality of APLMs; and 
configuring the charge controller to alternately charge and discharge via at least one charge control signal received from the switching controller, the at least one first-type ESD in response to a plurality of switching states including switching states of the plurality of switching devices and switching states of the plurality of relays, wherein each APLM of the plurality of APLMs is configured to facilitate detachable electrical coupling to the modular power converter system.”, in combination with all other elements recited in claim 24.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 18, 2022